Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 09/28/2022.  Claims 21-41 have been presented for examination.  Claims 21, 22, 24,33, 39 and 40 have been amended, and new claim 41.  Claims 21-41 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-28, 30-34, 36-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Browne (Pub. No.: 2013/0046510 A1) in view of Daniel (Pub. No.: 2010/0063850 A1) and Lagassey (Pub. No.: 2006/0092043 A1).
1) In regard to claim 21, Browne discloses the claimed device (fig. 2: 10), comprising: circuitry configured to: 
store identification information associated with a vehicle (claim 6 discloses the mobile device receives vehicle identification information from the vehicle; hence, it is clear the vehicle identification is stored in the memory of the vehicle);
receive a wireless signal from a signal transmission device (fig. 1: 15 and ¶0059), wherein the signal transmission device is in the vehicle (fig. 1: 12); 
start acquisition of first data based on the wireless signal from the signal transmission device (¶0059); 
control start and stop of a recording process of the first data based a change in a velocity of the vehicle (¶0059); and 
transmit the first data to an external device (fig. 9: 154 and ¶0205).
	Browne does not explicitly disclose the acquiring of data is based on stored identification information associated with the vehicle, and the starting and stopping is based on a detection of a specific sound associated with the vehicle.
However, Daniel discloses it has been known for a device used to monitor a driver to start acquisition data based on stored identification information associated with the vehicle (¶0039).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to modify Browne to use identification information to start acquisition of data, as taught by Daniel.
One skilled in the art would be motivated to modify Browne as described above in order to uniquely identify the driver of the vehicle, as taught by Daniel (¶0039).

Furthermore, Lagassey discloses it has been known for a vehicle processor to start or stop acquisition of data is based on a change in a direction of travel of the vehicle from a first direction to a second direction (¶0134).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the processor of Lagassey to begin or stop recording based on a sound associated with the vehicle, as taught by Lagassey.
One skilled in the art would be motivated to modify Browne as described above in order to use a known technique for signaling to a processor to start or stop recording.
 
2) In regard to claim 23 (dependent on claim 21), Browne, Daniel and Lagassey further disclose the device according to claim 21, wherein, 
the wireless signal from the signal transmission device includes identification information (Daniel ¶0039), and
the circuitry is further configured to:
determine whether the stored identification information associated with the vehicle and the identification information included in the wireless signal are identical (Daniel ¶0039); and 
start acquisition of the first data based on the determination that the stored identification information associated with the vehicle and the identification information included in the wireless signal are identical (Daniel ¶0039).

3) In regard to claim 24 (dependent on claim 21), Browne, Daniel and Lagassey further disclose the device according to claim 21, wherein the circuitry is further configured to: 
control start of the recording process of the first data based on start of the detection of the specific sound associated with the vehicle, wherein the specific sound includes at least one of vehicle start sound, a sound of an engine revving, travel sound, wind noise, or a sound of opening or closing of a door of the vehicle (Browne ¶0059); and
stop the recording process of the first data based on the detection that the specific sound is stopped (Browne ¶0059).

4) In regard to claim 25 (dependent on claim 21), Browne, Daniel and Lagassey further disclose the device according to claim 21, wherein:
the device is in the vehicle (fig. 1 shows all elements of the claim within the vehicle), and
the circuitry is further configured to output the first data that corresponds to a behavior of the vehicle (Browne ¶0059).

5) In regard to claim 26 (dependent on claim 21), Browne, Daniel and Lagassey further disclose the device according to claim 21, wherein the circuitry is further configured to:
detect a plurality of conditions (Browne ¶0008); and
control start and stop of the recording process of the first data based on the detected plurality of conditions (Browne ¶0008).

6) In regard to claim 27 (dependent on claim 26), Browne, Daniel and Lagassey further disclose the device according to claim 26, wherein
a first condition of the plurality of conditions indicates a still state of the vehicle based on the first data (Browne ¶0059), and
the circuitry is further configured to start the recording process of the first data based on satisfaction of the first condition (Browne ¶0059).

7) In regard to claim 28 (dependent on claim 26), Browne, Daniel and Lagassey further disclose the device according to claim 26, wherein
a second condition of the plurality of conditions indicates a user operation on the device (Browne ¶0058), and
the circuitry is further configured to stop the recording process of the first data based on satisfaction of the second condition (Browne ¶0058).


8) In regard to claim 30 (dependent on claim 26), Browne, Daniel and Lagassey further disclose the device according to claim 26, wherein
a fourth condition of the plurality of conditions indicates a movement of the vehicle from a particular position based on the first data (Browne ¶0059), and
the circuitry is further configured to start the recording process of the first data based on satisfaction of the fourth condition (Browne ¶0059).

9) In regard to claim 31 (dependent on claim 21), Browne, Daniel and Lagassey further disclose the device according to claim 21, wherein
the circuitry is further configured to determine a first state of the device in the vehicle, based on the first data (Browne ¶0059), and
the first state indicates that the device is in a still state in the vehicle (Browne ¶0059).

10) In regard to claim 32 (dependent on claim 21), Browne, Daniel and Lagassey further disclose the device according to claim 21, wherein
the circuitry is further configured to determine a second state of the device in the vehicle, based on a difference between second data and the first data (Browne ¶0059 discloses data may be initiated accelerometer data and determine to start recording once the vehicle is moving; hence, the first state is the still state and the second state in the motion state),
the second data is obtained based on a sensing operation of the device (Browne ¶0059), and
the second state indicates that the device is not in a still state (Browne ¶0059 discloses data may be initiated accelerometer data and determine to start recording once the vehicle is moving; hence, the first state is the still state and the second state in the motion state).

11) In regard to claim 33 (dependent on claim 21), Browne, Daniel and Lagassey further disclose the device according to claim 21, wherein 
the circuitry is further configured to: 
determine one of a first state of the device or a second state of the device based on the received wireless signal (Browne ¶0008); and 
one of start or stop the recording process of the first data based on the first data and the one of the first state of the device or the second state of the device (Browne ¶0008).

12) In regard to claim 34 (dependent on claim 21), Browne, Daniel and Lagassey further disclose the device according to claim 21, further comprising a display screen, wherein the circuitry is further configured to: 
detect an event associated with the vehicle based on the first data (Browne fig. 6 and ¶0095); 
generate a user interface of a plurality of user interfaces based on a type of the detected event, wherein each user interface of the plurality of user interfaces comprises different information (Browne fig. 6 and ¶0095); and 
control the display screen to display the generated user interface corresponding to the event (Browne fig. 6 and ¶0095).

13) In regard to claim 36 (dependent on claim 21), Browne, Daniel and Lagassey further disclose the device according to claim 21, wherein
the circuitry is further configured to display information that corresponds to a travel distance of the vehicle on a display screen (Browne ¶0098 and fig. 6), and
the information on the travel distance of the vehicle is associated with an input at a particular timing (Browne ¶0098 and fig. 6).

14) In regard to claim 37 (dependent on claim 21), Browne, Daniel and Lagassey further disclose the device according to claim 21, wherein
the circuitry is further configured to display information that corresponds to traveling of the vehicle, based on the first data (Browne ¶0098 and fig. 6), and
the first data is associated with a particular time period (Browne ¶0098 and fig. 6).

15) In regard to claim 39, claim 39 is rejected and analyzed with respect to claim 21 and the references applied. 
 
16) In regard to claim 40, claim 40 is rejected and analyzed with respect to claim 21 and the references applied. 

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Browne (Pub. No.: 2013/0046510 A1) in view of Daniel (Pub. No.: 2010/0063850 A1), Lagassey (Pub. No.: 2006/0092043 A1) and further in view of Blanco (Pat. No.: 8,350,907 B1).
1) In regard to claim 29 (dependent on claim 26), Browne, Daniel and Twigg disclose the device according to claim 26.
Browne, Daniel and Twigg does not explicitly disclose a third condition of the plurality of conditions indicates a particular change in a barometric pressure within the vehicle based on one of opening or closing of a door of the vehicle, or an air conditioner of the vehicle, and the circuitry is further configured to start the recording process of the first data based on satisfaction of the third condition.
However, Blanco discloses it has been known for a vehicle processor to detect a barometric pressure within the vehicle based on one of opening or closing of a door of the vehicle, or an air conditioner of the vehicle, and the circuitry is further configured to start the recording process of the first data based on satisfaction of the third condition (col. 1, lines 36-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the processor of Browne to start or stop based on the opening or closing of the vehicle door, as taught by Blanco.
One skilled in the art would be motivated to modify Browne as described above in order to use a known technique for signaling to a processor to start or stop recording. 



Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Browne (Pub. No.: 2013/0046510 A1) in view of Daniel (Pub. No.: 2010/0063850 A1), Lagassey (Pub. No.: 2006/0092043 A1) and further in view of Brandmaier (Pat. No.: 9,280,252 B1).
1) In regard to claim 35 (dependent on claim 34), Browne, Daniel and Twigg disclose the device according to claim 34, wherein the circuitry is further configured to detect the event based on a collision of the vehicle, wherein the collision of the vehicle is detected based on one of reduction in a speed of the vehicle or occurrence of a shock in the vehicle, the event indicates that the vehicle has collided with an object (Twigg col. 6, lines 56-67). 
Browne, Daniel and Twigg do not explicitly disclose the generated user interface corresponds to the event comprises a screen to contact a specific insurance provider.
However, Brandmaier discloses it has been known for a user interface to display on a screen contact information for an insurance provider in the event of a collision (Fig. 15 and col. 17, lines 65-67 to col. 18, lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the circuitry of Browne to display an insurance provider, as taught by Brandmaier.
One skilled in the art would be motivated to modify Browne as described above in order to identify an event and recommend a task for the identified event, as taught by Brandmaier (col. 17, lines 5-9).

Claims 38 is rejected under 35 U.S.C. 103 as being unpatentable over Browne (Pub. No.: 2013/0046510 A1) in view of Daniel (Pub. No.: 2010/0063850 A1), Lagassey (Pub. No.: 2006/0092043 A1) and further in view of Rai (Pub. No.: 2016/0371894 A1).
1) In regard to claim 38 (dependent on claim 21), Browne, Daniel and Twigg further disclose the device according to claim 21.
Browne, Daniel and Twigg do not explicitly disclose the circuitry is further configured to control display of information that corresponds to a facility around the device and a coupon redeemable in the facility, based on the first data.
However, Rai discloses it has been known for a controller to display information that corresponds to a facility around the device and a coupon redeemable in the facility (¶0042 and ¶0092).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the device of Browne to display coupon information for a facility, as taught by Rai.
One skilled in the art would be motivated to modify Browne as described above in order to allow merchants to attract drivers to their store, as taught by Rai (¶0003).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,825,271. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent claim 21 together met all of the claim subject matter of current claim 1.  Furthermore, U.S. Patent No. 10,825,271 is a sub-genus of the examined application and, therefore, a patent of the genus would, necessarily, extend the rights of the sub-genus should the genus be issued as a patent.

Allowable Subject Matter
Claims 22 and 41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to the amended claims, based solely on the amendments to the claims, have been considered but are moot because the arguments do not apply to the combination of the references including new prior art being used in the current new grounds of rejection for the newly added limitations to the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684